Title: Abigail Adams to John Adams, 1 March 1797
From: Adams, Abigail
To: Adams, John


        
          My Dearest Friend
          Quincy March 1 1797
        
        This is the first Day of March, and I have no Letters from you of a later date than the 11th of Feb’ry. and then only a few lines. Several things which I have written to upon, and which I wish for directions before I proceeded to execute, are I suppose lost and forgotten by upon, in the Multitude of Your Thoughts. I must proceed with the advise of Dr Tufts, for whom I have this day sent, in order to consult with him. Vintons time is near out. there is an apprizement of the stock which must be made & he allowd for a quarter part of their increased value. a mate is to be procured for the ox we lost. I tell French he ought to buy it, as he expects a further indulgence with the team. he pleads that he is not able. I like French so well, and he seems disposed to conduct honorably that I think it had best be done. I believe I wrote you that I had hired a Young Man, for a Month, a son of Samll Bracket who went from this Town Some Years ago; he is very capable of Business but holds himself very high, so that I do not expect to agree for more than the present Month. Billings has had an other Caper of a week long I fear he will not do to hire again after his period expires. he is now comeing out of it. I shall be a better judge of the Qualities of Bracket at the expiration of a Month. he is large and Stout used to a team, of a good Stock himself, brought up to labour hard, and is now sought after by several persons for the Season, but gold may be bought too dear— prices are not setled untill April & May.
        I yesterday sent for Mears and gave him my proposals in writing. the chief objection he offerd was, that being in a setled way of Business by which he must get his future living, he should lose his old custom, which would make it difficult for him to obtain it again.

to obviate that difficulty I promised to Build him a shop, he to furnish the tools himself coal & Iron to the halves, and to receive half the profits. in Winter he could be pretty constant in it. he has the proposals under consideration, which whether he accepts or not he has promised to keep secreet, but I am more & more convinced that he is the only Person to put here.
        We had as I expected a very splendid Birth Day, an account of which you will see in the paper. His Honours politeness led him to stay untill he had conducted & seated me at the supper table. he however escaped as soon after as he could. I do the Managers but Justice when I say, I never saw an assembly conducted with so much order regularity & propriety. I had every reason to be pleased with the marked respect and attention Shewn me. Col Bradford, who is really the Beau Nash of ceremonies even Marshalld his company, and like the Garter King at Arms calld them over as they proceeded into the Grand saloon, hung with the prostrate Pride, of the Nobility of France. Swan had furnishd them with a compleat set of Gobelin Tapresty. as the Ladies only could be Seated at Table with about 20 or 30 of the principle Gentlemen the rest were requested to retire to the Boxes untill the Ladies had Supped. when they left the Table & took their seats in the Boxes whilst the Gentlemen sup’d, all was order and decency. about half after one, the company returnd to the Ball Room, and I retired with those who accompanied me to the Ball. most of the rest of company remaind untill 4 oclock. neither the Govenour or Lady or Mrs Gill were present. the only person who shewd that they felt mortified & placed in the back ground, was Mrs Scott. how could she expect any thing else? the seat assignd to the Lady of the President Elect was Hung with Gobeline Tapestry, and in the center of the Room, conspicuous only for the hanging. on my Right the Manager placed the Lady of Judge Lowel, and on my Left the Lady of Judge Sumner. Judge Dana, but not his Lady was present. when I was conducted into the Ball Room, the Band were orderd to play the President March. the Toast were only 6 in Number. I presume you will see them in the paper. have the Philadelphians behaved as well? every toast save one, made the Saloon resound with an universal Clap, and a united huza. that was the Vice President Elect. I was sorry it was so cold and faint.
        The scripture assures us, that it is better to go to the House of mourning than the House of Feasting previous to my attendance

at the Ball Room, I performd the last office of respect to the remains of your Aunt Vesey, by following her to the Grave. I received notice of her death but the day before I considered this as a Duty which I owed to your Mother, and I found it a very acceptable notice to the Relatives. at six oclock I returnd to mr smiths, and prepaird for a different scene, not without reflections upon the visisitudes of Life.
        I see by the paper your address of leave to the senate. I do not wonder that you was affected upon the occasion. The Chronical, I am told, assures all good Republicans that they ought to rejoice in your Election, first because you was opposed to the British Treaty, 2dly because you are not Enimical to France, 3d because you are no party man and will have an oppinion of your own, fourthly because Hamilton Secreetly opposed your Election, and 5ly because you and the Vice President will harmonize— Wonderfull Discoveries.! and much of a peice with all their late publications.
        I see there has been an arrival at N york from Amsterdam. I hope Dispatches from our sons have arrived
        present me kindly to the Vice President when he arrives, and if you think it will do, tell him I am glad that he is your successor. I shall now take my leave of the Vice President, and address my next Letters to the President, whom neither Rank or station can more permanantly fix in the Heart of His / ever affectionate
        
          Abigail Adams
        
      